*311OPINIÓN DISIDENTE EMITIDA POR EL
JUEZ ASOCIADO SR. WOLE.
En Ponce dos comerciantes, nna sociedad mercantil uno y el otro nn individuo particular combinaron sus intereses y formaron nna nueva sociedad mercantil. La escritura social no se encuentra ante nuestra consideración pero sí la escritura de disolución de la sociedad. Esta escritura con-tiene las siguientes cláusulas:
“Cuarto. — Que no conviniéndole al socio Don Alcides Núñez, continuar en la razón social de que se lia lieelio mérito ha conve-nido con dicha razón social vender su participación en la misma y llevando a electo lo convenido, lo hacen bajo las cláusulas siguien-tes : Primera: Don Alcides Núñez, vende, cede y traspasa a la mer-cantil Ortiz Núñez y Compáñía, S. en C., todos los haberes, dere-chos y acciones que en la misma le corresponden, en todos los ne-gocios a que está dedicada dicha sociedad.
“Segunda. — Constituye el precio de esta enajenación, la suma ajustada y convenida de mil cuatrocientos dólares, que se han dis-tribuido así: cuatrocientos. cincuenta dólares pagados por la so-ciedad por las cuentas privadas de Don Alcides' Núñez; cuatro-cientos cincuenta dólares que entrega en esté acto en billetes ame-ricanos de curso legal, y los quinientos dólares restantes, en efec-tos de comercio que tiene la mercantil en una sucursal en la calle de la Villa de la ciudad de Ponce, cuya sucursal incluye provi-siones y efectos de comercio inventariados y aceptados por Don Alcides Núñez y cuentas a favor del mismo compareciente.
“Tercera. — Convienen las partes cada una en la representación que ostenta que los actos verificados por Don Alcides Núñez mien-tras fué socio gestpr de la citada mercantil quedarán en toda su fuerza y vigor relevando dicha sociedad a Don Alcides Núñez, de toda obligación que haya contraído a favor o en contra de la misma, asimismo el compareciente Núñez, renuncia para siempre de todo cuanto derecho pudiere tener contra la citada sociedad, relevándola en la más _ solemne forma de cualquier acto u obliga-ción que haya contraído personalmente, haciendo constar el seño)’ Núñez que no ha contraído otro compromiso que compras para la firma de la que fué socio.”
Esta era una clara obligación por parte ele Ortiz de re-levar a Núñez de cualquier obligación por deudas contraídas *312en nombre de la sociedad. Antes de entrar Núñez como so-cio tenía él nna sucursal propia. Que esta sucursal quedó Confundida en la firma, lo demuestra el párrafo marcado “Segunda” y la materia nueva de oposición contenida en la contestación, a saber:
“Y como materia nueva de oposición el demandado Luis Ortiz alega que las ventas por $1,022.58 a que se refiere G. Arbona & Co. en el hecho cuatro de la demanda fueron hechas particularmente y en su carácter privado a Alcides Núñez por una tienda que éste tenía a sir nombre y de su exclusiva propiedad en la calle de la Villa, a quien G. Arbona & Co. le fiaba mientras fué socio de Ortiz Nú-ñez & Co., S. en C., y que al salir el señor Núñez de esta Sociedad, viendo los señores G. Arbona & Co. su crédito en peligro, fabrica-ron entonces la acción contra Ortiz Núñez & Co. siendo así que su deudor era Alcides Núñez en su carácter individual como así consta de factura de la misma demandante.”
En esta nueva materia se identifica la sucursal como la misma a la cual se refiere la escritura de disolución. Los demandados y apelados meramente levantaron la cuestión de si la mercancía comprada era por cuenta de Núñez o de la sociedad. En la escritura de disolución que fiemos trans-crito aceptó Ortiz específicamente la cesión de todos los fia-beres de la sucursal pero no quiere ser responsable por las deudas de la sucursal. Teniendo esto en cuenta niega él tener responsabilidad alguna por dichas cuentas no obstante lo dispuesto en la cláusula “Tercera” dé la escritura de disolución según la cual no sólo está relevado Núñez de cua-lesquiera obligaciones por deudas contraídas a nombre de la sociedad, sino que él fiace constar solemnemente que no fia contraído otro compromiso que las compras para la firma.
Considerada la escritura de disolución y la nueva mate-ria de la contestación los demandantes establecieron un caso prima fado habiendo recaído en Ortiz la obligación de pro-bar que las deudas contraídas por Núñez fueron indepen-*313dientemente de la sociedad. Los libros de Gr. Arbona & Co. son la única prueba a su favor, pero como la demás prueba documental revelaba que Núñez estaba administrando la su-cursal para la sociedad, el caso prima facie de que todas sus negociaciones eran a favor de su firma no se destruye.
Bajo estas circunstancias no importaría, como parece probable, que la corte inferior no dió crédito a las manifes-taciones lieclias por los empleados de Gr. Arbona al efecto de probar que Núñez estaba comprando para la sociedad. Ellos pueden liaber tratado de fortalecer el caso pero quedó demostrado un caso prima facie por las alegaciones j la es-critura de disolución.
Los lieclios, por consiguiente, colocan el caso sobre la base del derecho de una persona que negocia con un su-puesto individuo particular cuando en realidad de Amrdad él era un miembro de la sociedad con la confusión de dere-chos y obligaciones necesariamente resultantes. Esto está más especialmente evidenciado por el hecho de demostrarse que Ortiz y su otro socio están tomando como parece po-sesión de todo el activo en la sucursal. Esto sería un fraude contra los acreedores a menos que ellos también se hubie-ran hecho cargo del pago de las deudas.